Citation Nr: 0408435	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral plantar 
fasciitis, also claimed as a heel bone condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1973 to August 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Phoenix, Arizona, Regional Office (RO) that denied service 
connection for bilateral plantar fasciitis.  In July 2003, a 
hearing was held before the undersigned Veterans Law Judge 
(VLJ).  The veteran has been represented by the Disabled 
American Veterans throughout this appeal.

The issue of the veteran's claim of entitlement to service 
connection for bilateral plantar fasciitis is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans' Affairs (VA) will notify the 
veteran if further action is required on his part.


REMAND

The veteran's personnel records show that he was a member of 
the Arizona Army National Guard between 1982 and 2000.  At 
the July 2003 hearing before the undersigned, the veteran 
related that his bilateral plantar fasciitis had its onset 
during active duty for training with the Arizona Army 
National Guard and that he was on active duty for six months 
as a member of the Arizona Army National Guard during the 
Persian Gulf War.  The veteran's periods of active duty, 
active duty for training, and inactive duty for training with 
the Arizona Army National Guard have not been verified.

A September 2001 VA letter conveys that the RO attempted to 
obtain the veteran's private medical records from A. Posadas, 
M.D.  The physician, however, did not correspond to the RO's 
request.  At the July 2003 hearing, the veteran indicated 
that Dr. Posadas relocated to another office.  The Board 
finds that the RO should send another VA letter to Dr. 
Posadas requesting the veteran's private medical records.  VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has asserted on appeal that the physical rigor of 
the Arizona Army National Guard's Army Physical Fitness 
Training contributed to his bilateral plantar fasciitis.  
Evidence in the claims folder shows that the veteran failed 
the running portion of a diagnostic physical training test.  
The folder also includes a statement in response to this 
failure indicates it was caused by a heel spur on his left 
foot, and a June 1999 letter from Dr. R. E. Quint relating a 
three-year history of exacerbations and remissions of 
symptoms related to plantar fascia.  The veteran has not been 
afforded VA compensation examination.  Given the veteran's 
assertions in this context, an evaluation to determine the 
etiology of his bilateral plantar fasciitis would be helpful.  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Under the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VA is required to inform the veteran (1) of the 
information and evidence not of record that is necessary to 
substantiate his claim, (2) the information and evidence that 
VA will seek to provide, (3) the information and evidence 
that the veteran is expected to provide; and (4) notice that 
the veteran is to provide any evidence in his possession that 
pertains to his claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) notice 
issued to the veteran is deficient.  VA failed to inform the 
veteran of the information and evidence that VA will seek to 
provide.  VA also failed to inform the veteran that he should 
submit any evidence that pertains to his claim.  The United 
States Court of Appeals for the Federal Circuit has 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  



Accordingly, this case is REMANDED for the following action:  

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claim; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claim.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the 
National Personnel Records Center and/or 
the appropriate service entity and 
request that (1) it verify the veteran's 
complete periods of active duty, active 
duty for training, and inactive duty for 
training with the Arizona Army National 
Guard and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

3.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
bilateral plantar fasciitis, including 
the address and approximate dates of 
treatment from A. Posadas, M.D.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact Dr. Posadas and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

4. The RO should schedule the veteran for 
VA compensation examination to determine 
the current nature and etiology of his 
bilateral plantar fasciitis.  The 
examiner should advance an opinion 
addressing the following questions:  Is 
it more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that any identified bilateral plantar 
fasciitis had its onset during active 
duty; is etiologically related to or 
increased in severity beyond its natural 
progression as a result of the activities 
performed during physical training with 
the Arizona Army National Guard; or is in 
any other way causally related to his 
periods of active duty, active duty for 
training, or inactive duty for training?  
Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for his bilateral plantar 
fasciitis.  If the benefit sought on 
appeal remains denied, the veteran should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for the 
benefit, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


